Smith, Judge,
concurring specially.
I concur in the judgment but write separately to express my con*466cerns about the admissibility of the victim’s mother’s alleged prior false allegations of sexual abuse against the victim as discussed in Division 2 (c). I cannot follow the majority’s lead in so wholeheartedly dismissing such allegations as inadmissible.
Decided February 5, 1998.
William H. Newton III, for appellant.
Tarnbra P. Colston, District Attorney, Bryant G. Speed II, Assistant District Attorney, for appellee.
I question whether Smith v. State, 259 Ga. 135 (377 SE2d 158) (1989), should be cited as authority for adopting a “black letter” rule that only the victim’s alleged prior false allegations may be admissible. First, although that case involved a factual situation in which the victim allegedly made false allegations, the Court did not appear to expressly limit its holding to such a factual scenario.
Second, under Smith and its progeny, it is indeed well established that prior false allegations by a victim do not violate the rape shield statute, OCGA § 24-2-3. But I am not convinced that the logic underlying this principle as applied to a victim’s testimony is always inapplicable to evidence of prior false allegations by another individual. In either case, it is not the sexual behavior per se of the victim that is attacked in such testimony. As stated in Lemacks v. State, 207 Ga. App. 160, 161 (427 SE2d 536) (1993), “a prior [molestation] committed against the victim has nothing whatsoever to do with her past sexual behavior. It is no reflection on [the victim’s] character that [she] has been an unwilling victim of prior crimes.” (Punctuation and emphasis omitted.) It is the credibility of the allegation against the defendant that is attacked, and this is affected regardless of whether it is the victim herself or a third person who may have fabricated the accusation. I cannot agree that the relevance of the mother’s credibility in this case is “marginal,” as stated by the majority. She reported the alleged incident to the police, and alleged evidence of prior similar false allegations could impact on her credibility and propensity for making such allegations.
Despite my reservations over the excludability of the mother’s alleged prior false allegations of child molestation, however, in this case I am compelled to concur in the judgment. Even if Smith might apply to this case, Wand failed to proffer evidence that any alleged prior allegations were false, and as noted by the majority, such a proffer is essential to our consideration of the issue. See, e.g., Thompson v. State, 187 Ga. App. 152, 153 (369 SE2d 523) (1988).